One of the grounds on which the application for rehearing is based is that the court unintentionally overlooked passing on the question of whether or not a penalty was due, when the defendant had admitted that they made a lump sum settlement of the plaintiff's claim without the approval of the court.
Whilst it is a fact that the plaintiff did attempt to make that an issue in the case by filing a supplemental petition, which defendant answered by denying the allegations it contained, the evidence shows merely that the payment of $19.50 was made as compensation that was due during the period of disability, and there is nothing to justify a conclusion that it constituted such lump settlement as the statute provides shall have the approval of the court.
The application otherwise presents nothing that did not receive our careful consideration in the opinion herein handed down.
  For these reasons, the rehearing herein is refused. *Page 356